Case 1:19-cv-02795-RBW Document 38 Filed 09/01/20 Page 1 of 7

- Quire Ssmaes Sasinser Court

 

ee. \ve Dasteeer oe Cometh

 

 

 

RENSAMIN BROWN, |

 

 

 

 

 

Pe Say Baer :
| Gad No 49-3095 Craw)

——_—— | CARER. Rureo |
OF PRISONS,

 

 

 

 

WSenen |

 

 

 

 

 

 

Mores 2 Coassercman

 

 

 

 

 

 

ys pes Sa bndee oe chat rah M clin a Caen

 

= C\ored YY claimant, _ochiy 2, \ucby ves. \\w
Prete Cat bc te Mh SS.
Ln Sop =. —™ Me. te Cea

 

att.

 

RB ic Wen \ ate Ww Le a OXY
4 ee Dedent pel tee ie Cites Em
aS, OD

 

 

 

 

 

 

iE ____=| Gren Ne Set Recaute me shar ont “the
= a Espngles bb Wie phe ane ok

 

 

 

Es : = hs goon pie
Ee Helb\cimont Ts ungaa Sec
a Mie —

 

 

 

(ours as Idy 2S) wttrot wre!

 

 

TE rigs \we viel ‘ban thi fe
Koko alia Fat

ineie ve : ~_—
atid tay ek ue wis Hh ne ce

 

 
Case 1:19-cv-02795-RBW Document 38 Filed 09/01/20 Page 2 of 7

Intervenes Plecse B7, mbercliay Solynson v. Avery S43

 

OS. 43 CA9GN Wa McDonnell, ¢ WAS UR

 

S30 C974: ow ve Smithy, 430 US, B47

 

CANTO. The fuer adh tbe Lo “ales ae ram Ye

 

realy advert Veat\ CMeSouUrtesS COPE Wow: Mo Co a:

 

ME ARS AGA,

 

“Thaker eee ra Coc with

 

sts, re Na nt ‘on ss | cartes OVENS

 

 

Owe \ ble — we c\ saute te \ hubs \n Quy OCuWmen.

 

ces Noy oss Coun Now tt envisions be

 

 

7 “Respelaly WA bute We PxKon= yn loox 2

 

Vascton ve Leds YET US. MG CAIESY ban coodane

 

 

 

 

Me at wn CA envelope Bencivg Nass on aN) pee
TIEN Wak Cless Ae waste y ony Aececlitnn NO «

 

 

AAN FDIS TIM WO COAE YO, honk bo Mc.

 

 

awe ee Wile ECE Vere Wee CMO ath

 

 

 

We ; Cu eka
Me aN ody Aogoste & Dont oc the
CaLRINELN KT ss

 

 

SS

 

ly Age
\ Mactan S S Gwe lt, Ore se

 

Re. Ms, ADS I-10

 

TeNect Gaerecbianel Laster

 

RA, Box BB

 

“Vere ale, TEN A76O8

 

 

 

 

 

 
Case 1:19-cv-02795-RBW Document 38 Filed 09/01/20 Page 3 of 7

UL Jaren a icc ee

 

Kaa Vive Waster or C aLU MALTA

 

 

 

 

RENSMEN BRON, |
a Sey Baws

 

 

 

— RURBAO

 

OF PRISONS,

 

 

(ereaouts

 

 

C) ROeZA

 

 

 

pon Cond Nexen oe he . Soregoiny Moxrous RR 4

 

LARIRSCAT DON, oe ‘Neen

ORNERED Abe wctinn & GRANTED, Ths

 

 

 

ORDERED Li. oN, \rlenyewor ea Ox
las a

 

 

Tepicek: SRoEesh Ske Ce dete

 

ree Folie nant Copter Sa Orde ds he

 

 

 

 

 

 

 

 

anki a ‘re pimp \ ~ (on Se% ON

~ SD ORDERED Vis... dey ao. — | TD,
4a 38 REGGIE RB. WA OW
2S

 

 

 

ated Seder Dabo “Sudye

 

 
Céaq ieth-0d795-RBW Document 38 Filed 09/01/20 Page 4 of 7

Declorchion o- Mactin S, GoleSath)

 

 

 

 

TL dedae os Folk: Qacsoatbe | WW USC. § Lh

 

 

 

 

| aah

 

Toom Mec S, via

COW _\/s be

 

| Nne-O2795-RQW Choreta he cose!)

 
 
 
 

 

ie on nb VS. Dect Corbet Uh

 

 

 

 

Ally on | Were U Cour"),
dL Veblen, teats Avast 5, 2.020, 1 cece’ sunk ect
Viet hime Th Qk ARIA onder, Slt $5, havin

 

 

 

\\O es inndeles S ae A

 

neg th eget erg So me Vhe Cou

Ne

 

 

“Meu Ne Wes _

 

Pogusk A, 2020)
hecein the nti

 

Ayan, ore ote wea NS Sesh \ne Ste me
on ci th,
i Bin ety ese age as

 

 

dl 3S —

ne Pecenve Ne or wu Wigs’
Did. ZB— Ne Cod’ order “Sy QS) S020

 

 

Dicks uelinoum— Melton ex excherion mmcl A/S Ay etd

 

 

Dd. alana bios speseune wile, Las a Ad

 

oh a conte pete Bea ot AK, 308

 

 

cote DASE, Voweves Ma 38

 

 

ee Ss he Nei QA 1, 43 SFM ee EL ce

 

ASS the

On Me co Nels awe wes Maller Mile esl Sed
“AAU ore OTA ea A 4 Bo

pooinint

 

A&G |

 

 

oe sé iat, Vaal sao Cite ans AG
Case 1:19-cv-02795-RBW Document 38 Filed 09/01/20 Page 5 of 7

inside {he tnstibvkinn, “my tnt leer totelle locke) damm

 

own Wwe, Lae Wh call in \y rate Since =: 280 P. M,

 

 

Nyestag, Pgssh AN, dors, eels sve. berdkty only te

 

> A
LL. x \\aue sisolatele VO access ty \\e Law | Lanny

 

G, ae \nowe olasel ately Vp O<cess La consu We ialhase

 

augers.

 

5 A thoda “She Soler Vent Durpocts by we by Cesume

 

PY ase peshetelive opening WW We wear eure , Lc fomal

 

 

 

WN GINCARE un Naut wean \\ MY tah \oppen ont wha lawet any
access, Kany, She Seteaoal wal allow me te Hy lou

 

\ pacar ow Talore Nisin,

 

 

 

Ad. Ta Lender & mikey 4p
ecse eg Esp a Bae i elena rijechgons on

 

 

Me, Leaman Wiebe Lomprris Rugust-2C, 20205, oad Mo
hats! Dulce Ndsen ite i uk 2%) WOO.

 

RE A. de “ Len ade clang me ay ya

 

 

 

Cess to “We Le \ibcang_ on jel nathan Lewy
\ neti ea a pani Cosel 's Nave peng ute

 

Repose A 930, Yoon TE ui corel ly ds ss, hough

 

 

sect nina lly
St) gospet Darien ot) tl leddoums Ue Stat

 

Aes We ov dete eccess te 0. phon

 

 

NON es oe

 

 

set SS, = A wr\ Cm le wotite.

 

mee Ye \ve alow AE onl gh aan RMéMER

 

 

 

 

on Comeed ex he Wake eee wal be welll Ure

 

 
Case 1:19-cv-02795-RBW Document 38 Filed 09/01/20 Page 6 of 7

aS CER. FE QUO.952.

 

 

XL Aeclore athe oeo x hyve os) Cogred-under

 

Rendbu a a POTN Satter tothe. Liaw &

 

a
Cy Skee. EXxccte, “Vesday Aug August BS, 2096.

 

 

 

 

 

ee Mecktin c Gaia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
O Page 7of7

_ SAFI payu
9982-Lgg02 aq ‘ nBulysen,

MN SAW uonMSsUD ge¢ :
18/9 2 —S SESS SSS
YI JO B9IIO OF 9609 062F CLO £206 VILLE

unoDIsSIg SH awe | "

@V0L-Z86Z1—
# ONIMOVAL Sdsn

® FIIANIS TVLSOd f
SFIVLS G3LINN =

8762-XXX-XX-XXXX
e1oz “uer OOP 1aqe]

—
tone
=
-
—
—
—
—-
—
—,

 
